Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tarsha Gerald seeks to appeal the district court’s order transferring her pending civil rights action from the Eastern District of Virginia to the Western District of Virginia under 28 U.S.C. § 1404(a) (2012). This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Gerald seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. E.g., In re Carefirst of Md., Inc., 305 F.3d 253, 256 (4th Cir. 2002). Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED